DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Para. 0003 cites “Have only one free hand” which should be “Having only one free hand”.  
Reference characters "12" and "41" have both been used to designate a blade even though they are two different kinds of blades. It is confusing to use the same terminology for two distinct blades that serve distinct purposes. 
Appropriate correction is required.

Claim Objections
Claims 3 and 20 are objected to because of the following informalities:  
Claim 3 cites “first lower surface 18”. The claim is objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so 
Claim 20 cites “the bade having a blade terminus”, which should be “the blade having a blade terminus”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 cites “a blade coupled to the first lower surface” but it is unclear if it is referring back to the blade in claim 12 or a different blade. For the purposes of examination, the examiner interprets the blade in claim 20 to mean a new blade, referring to the blade 41 in Fig. 8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 12-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southwick (US 2,875,454).
Regarding claim 1, Southwick teaches of (Fig. 2) a hive tool for use with a bee hive (Col. 1 lines 15-22, beehive inspection tool), the tool comprising:
a. a handle (handle 28) having a handle axis (Annotated Fig. 1 below, horizontal line); and
b. a blade (wedge 22) coupled to the handle (28), the blade (22) including:
- a lifting surface (angled surface of blade 22) angled relative to the handle axis (Annotated Fig. 1 below, angled relative to the handle axis);
- a nose (at the bottom of the lifting surface) joining the lifting surface with a first lower surface (21) (joins with the bottom 21), 
- a first upper surface (horizontal surface directly connected to the top of the lifting surface) positioned between the lifting surface and a first stop surface (vertical wall connected to the first upper surface) (first upper surface positioned between the lifting surface and the first stop surface);

- a catch surface (stop projection 31) positioned between the first lower surface (21) and a second lower surface (bottom surface of step 32) (positioned between the first lower surface 21 and second lower surface), wherein the second lower surface is positioned between the catch surface (31) and the handle (second lower surface is positioned between the catch surface 31 and the handle 28).

    PNG
    media_image1.png
    321
    349
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 2 of Southwick

Regarding claim 2, Southwick teaches of the invention in claim 1, and wherein (Fig. 2) the lifting surface (surface of wedge 22), nose (at the end of wedge 22), and first lower surface (21) are each positioned below the handle axis (Annotated Fig. 1 above, positioned below the handle axis).



Regarding claim 5, Southwick teaches of the invention in claim 1, and wherein the first upper surface (horizontal surface directly connected to the top of the lifting surface) and the second upper surface (horizontal surface below face 24 near the lifting surface) are each substantially planar in shape (substantially planar in shape), and wherein first upper surface and the second upper surface are substantially parallel to each other (parallel to each other).

Regarding claim 8, Southwick teaches of the invention in claim 1, and further comprising a receding surface (bottom surface of lower stop 33) positioned between the second lower surface (bottom surface of step 32) and the handle (positioned between the second lower surface and the handle 28).

Regarding claim 9, Southwick teaches of the invention of claim 1, and further comprising a second stop surface (vertical wall of step 23) positioned between the second upper surface (horizontal surface below face 24 near the lifting surface) and the handle (positioned between the second upper surface and the handle 28).



Regarding claim 12, Southwick teaches of (Fig. 2) a hive tool for use with a bee hive (Col. 1 lines 15-22, beehive inspection tool), the tool comprising:
a. a handle (handle 28) having a handle axis (Annotated Fig. 1 above, horizontal line); and
b. a blade (wedge 22) coupled to the handle (28), the blade (22) including:
- a lifting surface (angled surface of blade 22) angled relative to the handle axis (Annotated Fig. 1 below, angled relative to the handle axis);
- a nose (point at the bottom of the lifting surface) joining the lifting surface with a first lower surface (bottom 21) (joins with the bottom 21), 
- a first upper surface (horizontal surface directly connected to the top of the lifting surface) positioned between the lifting surface and a first stop surface (vertical wall connected to the first upper surface) (first upper surface positioned between the lifting surface and the first stop surface);
- a second upper surface (horizontal surface below face 24 near the lifting surface) positioned between the first stop surface and a second stop surface (face 24 near the lifting surface), the second stop surface (24) positioned between the second 
- a catch surface (stop projection 31) positioned between the first lower surface (21) and a second lower surface (bottom surface of step 32); and
- a receding surface (bottom surface of lower stop 33) positioned between the second lower surface (bottom surface of step 32) and the handle (28) (receding surface positioned between the second lower surface and the handle).

Regarding claim 13, Southwick teaches of the invention in claim 12, and wherein (Annotated Fig. 1 above) the lifting surface (surface of wedge 22), nose (bottom tip of wedge 22), and first lower surface (21) are each positioned below the handle axis (below the horizontal axis).

Regarding claim 14, Southwick teaches of the invention in claim 12, and wherein (Fig. 2) the first lower surface (21) and the second lower surface (bottom of step 32) are each substantially planar in shape (planar in shape), and wherein the first lower surface and the second lower surface are substantially parallel to each other (parallel to each other).

Regarding claim 16, Southwick teaches of the invention in claim 12, and wherein (Fig. 2) the first upper surface (horizontal surface connected to the lifting surface) and the second upper surface (horizontal surface at the bottom of face 24) are each 

Regarding claim 19, Southwick teaches of the invention in claim 12, and wherein the second stop surface (24) and the first stop surface (vertical wall connected to the upper surface) are each substantially planar in shape (planar in shape), and wherein second stop surface and the first stop surface are substantially parallel to each other (parallel to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Southwick (US 2,875,454) in view of Weinmeister (US 2016/0263408)
Regarding claim 4 and 15, Southwick teaches of the invention in claim 1 and 12, respectively, and wherein the catch surface comprises a length dimension of between 0.05 and 1.0 inches.
Weinmeister is in the field of lifting tools and teaches of wherein (Fig. 9c) the catch surface (groove 120) comprises a length dimension of between 0.05 and 1.0 inches (¶0069, the dimensions are in inches and by subtracting the length of the edge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Southwick to incorporate the teachings of Weinmeister of wherein the catch surface comprises a length dimension of between 0.05 and 1.0 inches in order to have an adequate surface area to abut the tool on the beehive while not hindering the other functions of the tool. 
It should be noted that the catch surface length dimension as claimed does not show criticality as disclosed in the specifications or the drawings. One of ordinary skill in the arts would have adjusted the catch surface length dimension as desired in order to have adequate surface area to hold the tool inside the beehive since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Southwick (US 2,875,454) in view of Kellan (US 2019/0061133).
Regarding claim 7 and 18, Southwick teaches of the invention in claim 1 and 12, respectively, and teaches of wherein the lifting surface is angled below the handle axis by an angle (Annotated Fig. 1 above, lifting surface of wedge 22 is angled below the handle axis).

Kellan is in the field of lifting tools and teaches of wherein (Fig. 3) the lifting surface (distal portion 30) is angled below the handle axis (Fig. 2, longitudinal axis of middle handle and the tool can be rotated such that the lifting surface is angled below the handle axis) by an angle of between 15 and 50 degrees (¶0009, bend 40 is between 20 and 45 degrees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Southwick to incorporate the teachings of Kellan of wherein the lifting surface is angled below the handle axis by an angle of between 15 and 50 degrees in order to have adequate elevation and ramp to lift the beehive and for a user to handle the beehive.  

Claims 6, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Southwick (US 2,875,454) in view of Nadrowski (US 2010/0289280).
Regarding claim 6 and 17, Southwick teaches of the invention in claim 1 and 12, respectively, but does not appear to teach wherein the first stop surface comprises a length dimension of between 0.25 and 1.75 inches.
Nadrowski is in the field of lifting tools and teaches of (Fig. 7) wherein the first stop surface (vertical surface 6b) comprises a length dimension of between 0.25 and 1.75 inches (¶0019, vertical surfaces 4b, 6b, 8b, and 10b can each have a height of H1, which may be about one eighth of an inch, which examiner notes is close to 0.25 inches).

It should be noted that the first stop surface length dimension as claimed does not show criticality as disclosed in the specifications or the drawings. One of ordinary skill in the arts would have been able to adjust the first stop surface length dimension to any length in order to provide adequate surface area to abut against the beehive and prevent it from falling off the tool since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 11, Southwick teaches of the invention in claim 1, but does not appear to teach of wherein the first lower surface comprises a length dimension of between 0.75 and 2.0 inches.
Nadrowski is in the field of lifting tools and teaches of (Fig. 3) wherein the first lower surface (bottom surface 4c) comprises a length dimension of between 0.75 and 2.0 inches (¶0021, first lower surface 4c has as length of L1, which may be about one and one quarter inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Southwick to incorporate the teachings of Nadrowski of wherein the first lower surface comprises a length dimension 
It should be noted that the first lower surface length dimension as claimed does not show criticality as disclosed in the specifications or the drawings. One of ordinary skill in the arts can adjust the length as desired in order to adjust how much the hive tool pushes into the beehive or have enough length to lay on top of the beehive edges since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Southwick (US 2,875,454) in view of Tisbo et al. (US 5,983,504), hereinafter Tisbo.
Regarding claim 20, Southwick teaches of the invention in claim 12, but does not appear to teach of further comprising a blade coupled to the first lower surface, the blade having a blade terminus that extends past the nose.
Tisbo is in the field of hand tools with blades and teaches of (Fig. 3) comprising a blade (blade 16) coupled to the first lower surface (back surface 26) (Fig. 2, coupled to the first lower surface 26), the blade (16) having a blade terminus (lower cutting edge 60) that extends past the nose (lower edge 62) (blade terminus 60 extends below the nose 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Southwick to incorporate the teachings of Tisbo of comprising a blade coupled to the first lower surface, the blade 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647